Citation Nr: 1721398	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-20 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increased ratings for residuals of a traumatic brain injury, to include entitlement to an initial disability rating in excess of 70 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder 

2.  Entitlement to a compensable rating for residuals of a traumatic brain injury, to include headaches, vertigo, nausea, and photophobia.  

3.  Entitlement to an initial disability rating in excess of 10 percent for lumbago.

4.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome prior to July 15, 2013, and in excess of 30 percent thereafter.

5.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disorder prior to August 14, 2013, in excess of 20 percent from August 14, 2013 to August 6, 2014, in excess of 30 percent from August 7, 2014 to June 23, 2015, and in excess of 10 percent thereafter.

6.  Entitlement to service connection for a dental condition, to include as loss of teeth and temporomandibular joint disorder (TMJ), for purposes of compensation and/or treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to October 2012.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs.  Jurisdiction over the matters on appeal is with the RO in Roanoke, Virginia.  

In an August 2015 rating decision, the RO increased the left knee disability rating to 20 percent from August 14, 2013 to August 6, 2014, 30 percent from August 7, 2014 to June 23, 2015, and to 10 percent thereafter.  Further, the RO increased the irritable bowel syndrome rating to 30 percent, effective July 15, 2013.  In that rating decision, the RO determined that the 30 percent rating for irritable bowel syndrome was a full grant of the benefit sought on appeal for that period.  In an August 2015 supplemental statement of the case, the RO similarly found that the 30 percent for irritable bowel syndrome was a full grant of the benefits for that particular period, and did not consider whether an extraschedular rating was warranted.  Nevertheless, the Board determines that there was no prejudice to the Veteran, as all evidence was reviewed at the RO level, and the Veteran has not asserted any prejudice.

In December 2015, the Veteran was scheduled to testify via videoconference before a Veterans Law Judge.  However, the Veteran failed to attend the hearing without good cause.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2016).

The Board notes that the Veteran filed a service connection claim for loss of teeth.  However, the Court of Appeals for Veteran's Claims has held that a veteran is typically not competent to distinguish specific disorders from one another, as he or she lacks the necessary medical training to make such a distinction.  As such, an initial claim for service connection must be considered a claim for any disability that may be reasonably encompassed by the claim.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Therefore, the Board has recharacterized the Veteran's claim as a service connection claim for a dental disorder, to include loss of teeth and TMJ.

The Board notes that the Veteran raised the issue of service connection for an arachnoid cyst in his February 2013 notice of disagreement and in subsequent communications.  As a result, the Board finds this to constitute an informal claim for service connection of an arachnoid cyst.  As such, this claim is referred to the RO for adjudication.  

The issues of entitlement to a compensable rating for TBI residuals to include headaches, vertigo, nausea, and photophobia disorder, and increased ratings for lumbago and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD and traumatic brain injury residuals has been manifested by symptoms which cause occupational and social impairment with deficiencies in most areas; the symptoms have not caused total occupational and social impairment.

2.  Prior to July 15, 2013, the Veteran's irritable bowel syndrome manifested with moderate, frequent episodes of bowel disturbances with abdominal distress; and did not manifest with severe symptoms and more or less constant abdominal distress.  

3.  From July 15, 2013, the 30 percent rating the Veteran receives for his irritable bowel syndrome is the highest rating allowable under any relevant diagnostic code. 

4.  The Veteran's TMJ was related to active duty service.

5.  The Veteran does not have a dental condition for which compensation may be granted.

6.  The Veteran has a dental condition for which outpatient treatment is warranted.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a traumatic brain injury, to include entitlement to an initial disability rating in excess of 70 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2016).

2.  Prior to July 15, 2013, the criteria for a rating of 20 percent, but no more, for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.3, 4.114, Diagnostic Code 7319 (2016).

3.  Since July 15, 2013, the criteria for a rating in excess of 30 percent for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.3, 4.114, Diagnostic Code 7319 (2016).

4.  The criteria for entitlement to service connection for TMJ have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2016).

5.  The criteria for service connection for loss of teeth, for purposes of compensation have not been met.  38 U.S.C.A. §§ 1131, 1721, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2016).

6.  The criteria for service connection for loss of teeth, for purposes of outpatient treatment have been met.  38 U.S.C.A. §§ 1131, 1721, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased ratings for his service-connected TBI residuals, PTSD, and irritable bowel syndrome.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Traumatic Brain Injury

The Veteran has been assigned a 70 percent rating for residuals of his service-connected traumatic brain injury under 38 C.F.R. § 4.124a, Diagnostic Code 8045-9411 (2016).

Under this diagnostic code, there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: emotional/behavioral, cognitive (which is common in varying degrees after a traumatic brain injury), and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as "decreased memory, concentration, attention, and executive functions of the brain."  The term "executive functions" includes factors such as goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  The extent of cognitive impairment is evaluated under the table contained in 38 C.F.R. § 4.124a, which addresses "Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

The table for evaluating cognitive impairment addresses 10 facets of a traumatic brain injury related to cognitive impairment and subjective symptoms, and provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, as well as a 5th level, the highest level of impairment, labeled "total."  These facets include memory, attention, concentration and executive function, judgment social interaction, orientation, motor activity, visual and spatial orientation, neurobehavioral effects, communication, consciousness, and other "subjective symptoms."  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.

For example, if one facet is classified as a 3, then a 70 percent evaluation is assigned.

When a veteran displays subjective symptoms, such symptoms should be applied to this table, unless the symptoms may be evaluated under another diagnostic code.  For example, if there are any emotional or behavioral symptoms that have been clinically diagnosed, such symptoms should be evaluated under the schedule of ratings for mental disorders listed in 38 C.F.R. § 4.130.  Similarly, if the residuals of the TBI include other diagnosable symptoms such as (but not limited to) motor and sensory dysfunction, visual impairment, hearing loss and tinnitus, loss of sense of smell and taste, or any other disorders, they should be evaluated under the appropriate diagnostic code, and then combined under 38 C.F.R. § 4.25.

Emotional and Behavioral Impairments

As a preliminary matter, the Board finds that the Veteran's emotional and behavioral symptoms related to his TBI residuals, including depression, anxiety, and sleep impairment, overlap with the symptoms related to his acquired psychiatric disorder such that their respective etiologies cannot be determined.  Specifically, the Board notes that the VA examiners in July 2013 and June 2015 opined that it was "not possible" to differentiate the Veteran's TBI and PTSD symptoms as it relates to his cognitive impairment.

As such, the symptoms of the Veteran's TBI residuals and acquired psychiatric disorder, have been assigned a disability rating of 70 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In order to be assigned the next-higher 100 percent disability rating for his TBI residuals or acquired psychiatric disorder, the evidence must show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

After a review of the evidence of record, the Board determines that a rating in excess of 70 percent is not warranted for the period on appeal.  Indeed, while the Veteran has occasional symptoms that could support a higher rating, the Veteran's symptoms do not otherwise cause total occupational and social impairment with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, and disorientation to time or place.  

First, the Veteran does not display objectively observable symptoms that would warrant an increased rating.  For example, in a VA examination in January 2012, the Veteran presented with symptoms that included memory loss, irritability, insomnia, poor concentration, social isolation, and intrusive thoughts.  On examination, the Veteran was oriented and his appearance and hygiene were appropriate.  His speech, concentration, judgment, and thought processes were normal.  There were no reports of hallucinations, psychosis, suicidal or homicidal ideations.  Therefore, the examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiently and intermitted inability to perform occupational tasks. 

In a July 2013 VA examination, the examiner opined that the Veteran's PTSD caused moderate occupational and social impairment.  The Veteran reported that while he "gets along" with his wife and immediate family, he has periods of irritability and isolation.  The Veteran indicated that he lives with his wife, mother, father, and grandmother, and has one close friend with whom he remains in contact.  The Veteran had symptoms of anxiety, suspiciousness, panic attacks that occur less than once a week, chronic sleep impairment, short and long-term memory impairment, flattened affect, neglect of personal hygiene, and difficulty in establishing and maintaining effective work and social relationships.  Additionally, while the Veteran displayed some "off behavior," he maintained eye contact with no evidence of illogical thought processes, hallucinations, and suicidal or homicidal ideations.   

During a June 2015 VA examination, the examiner opined that the Veteran's PTSD symptoms were "essentially at the same level as his 2013 exam," and that he had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran presented with symptoms of sleep disturbances, difficulty concentrating; markedly diminished interest in pleasurable activities, excessive or inappropriate guilt, depression, and some past suicidal ideation.  The Veteran reported that he remained married to his wife, goes to the gym, and takes his service dog on walks.  The examiner noted that the Veteran was cooperative, had good hygiene, and displayed clear and fluent speech with logical goal directed thought processes.  The Veteran denied hallucinations and suicidal or homicidal ideations. 

Throughout the time period on appeal, the Veteran also underwent a series of mental health evaluations and treatment through a VA medical provider.  During this time, the Veteran's symptoms were generally characterized by depression, panic attacks, nightmares, irritability, social isolation, and paranoia.  For example, in an April 2014 treatment examination, while the Veteran stated that he was experiencing the aforementioned symptoms, he nevertheless demonstrated logical and goal directed thought process, fair judgment, and normal speech.  The psychiatrist also indicated that his PTSD was stable with no changes.  Similarly, in May 2015, the Veteran's PTSD symptoms appeared stable.  The Veteran was noted to be calm with normal speech.  His thought process was logical with no evidence of a formal thought disorder, psychosis, suicidal or homicidal ideations.  
Therefore, the Board finds that the Veteran does not exhibit objective symptoms that would be sufficient to warrant a rating in excess of 70 percent.  While it is true that the Veteran had occasional suicidal ideations, these symptoms alone are insufficient to warrant an increased rating given the otherwise relatively mild-moderate array of symptoms and impact on the Veteran - especially in light of the fact that the Veteran displayed normal, logical, and goal oriented speech and thought processes throughout the entire period on appeal.  Indeed, many of the examples listed in the diagnostic code for a higher rating have not been shown at all. 

Next, although the general rating formula provides specific examples of symptoms that may result from his TBI residuals and various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause total occupational and social impairment.

In this regard, it is clear that the Veteran's disorders reflect some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 70 percent is warranted.  Specifically, while the Veteran isolates himself on occasion, he has maintained a stable relationship with his wife and parents, and has a very close friend.  Further, the Veteran has been able to regularly go to the gym and walk his dog.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF scores reported by his mental health providers included 58 in January 2012, 50 in February 2013, and 55 in July 2013.  However, the Board notes that the Veteran's GAF score was not measured since July of 2013.  GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or 'moderate' difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  On the other hand, GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

In this case, the totality of the evidence, to include the above records and other records included in the electronic claims file, supports the findings that the Veteran's symptoms were more consistent with a GAF score in the range of 51-60.  Specifically, the Veteran denied serious symptoms such as suicidal ideation, severe obsessional rituals, and/or other symptoms that would cause occupational and social impairment in most areas.  As previously discussed, the Veteran was only experiencing mild to moderate social and occupational difficulties - symptoms covered by the appropriate criteria for a 70 percent evaluation.  

Cognitive Impairment

When considering whether separate rating is warranted based on cognitive impairment, the Board finds that the Veteran's TBI cognitive symptoms cannot be distinguished from his PTSD symptoms.  As discussed, the VA examiners were unable to differentiate the Veteran's TBI and PTSD symptoms as it relates to his cognitive impairment.  Therefore, the Veteran cannot receive an additional rating for cognitive impairment.  

Additionally, the Board has considered whether the Veteran's subjective complaints of dizziness qualify for a separate disability rating under Diagnostic Code 6204 (peripheral vestibular disorders).  38 C.F.R. 4.87a, Diagnostic Code 6204 (2016).  However, because the Veteran's dizziness is a symptom of his TBI and service-connected photophobia, and not a distinct diagnosed disorder, it does not qualify for a separate rating under Diagnostic Code 8045-6204. 

Physical Impairments

As for any potential separate ratings for physical impairments, including headaches, vertigo, and nausea, these issues require additional development and are addressed in the REMAND portion of this decision.

Irritable Bowel Syndrome

The Veteran's service-connected irritable bowel syndrome has been assigned an initial disability rating of 10 percent rating under 38 C.F.R. 4.114, Diagnostic Code 7319.  A 20 percent disability rating is assigned for moderate, frequent episodes of bowel disturbances with abdominal distress.  A 30 percent disability rating is assigned for severe, diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. 4.114, Diagnostic Code 7319.

In a January 2012 VA examination, the Veteran reported that he has "alternating diarrhea, constipation and abdominal pain" that occurs "one-third to two-thirds of the year." 

Similarly, the Veteran's VA treatment records report that he has intermittent bowel disturbances that include diarrhea and constipation.  Nevertheless, while the Veteran reported "lots of IBS issues," the records do not indicate that he has severe symptoms that include diarrhea and more or less constant abdominal distress.  In fact, the Veteran's treatment records in February, March, and November of 2012 report essentially "normal" bowel examinations without severe abdominal complaints or diarrhea.

Therefore, the Board finds that a rating of 20 percent, but no more, is warranted for the period prior to July 15, 2013.

The Board has also considered all potentially applicable diagnostic codes that rate his irritable bowel syndrome and related symptoms.  Specifically, the Board
acknowledges that the Veteran's records report that he has a diagnosis of gastroesophageal reflux disease (GERD).  However, the Veteran is not service-connected for that disability.  

The Board notes that the Veteran's irritable bowel syndrome has been assigned the maximum schedular rating of 30 percent under Diagnostic Code 7319, and therefore a higher rating cannot be assigned under that Diagnostic Code. 

The Board has also considered all potentially applicable diagnostic codes that rate his irritable bowel syndrome.  As discussed, the Veteran is not service-connected for GERD and no other diagnostic codes are relevant for application.   

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disorders are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disorder and irritable bowel syndrome according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disorders has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

Extraschedular Considerations

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes, as it includes symptoms related to occupation and social impairment and "severe" bowel disturbances.  See Mittleider v. West, 11 Vet. App. 181 (1998); Diagnostic Code 7319.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in  38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014). 

Temporomandibular Joint Disorder

In this case, the Board determines that service connection should be granted.  Specifically, the Veteran's service treatment records report that the Veteran had a dental disability while in service.  Specifically, in a January 2012 VA examination, the examiner determined that the veteran had a diagnosis of temporomandibular joint disorder with decreased range of motion.  Moreover, the Veteran's post-service medical records include reports of continuing pain since service and difficulty chewing foods.  The opinions from the examiner and treating physician are provided in conjunction with credible statements made by the Veteran, indicating that he had an in-service dental diagnosis with continuing pain since service.  

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for TJD should be granted.

Loss of Teeth

With respect to dental claims, service connection for compensation purposes can be established only for the specific types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2016), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as due to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

Based on the evidence of record, service connection is not warranted under 38 C.F.R. § 4.150, as there is no indication that the Veteran's claimed disorder involves anything like impairment to the mandible or bone loss in the maxilla or mandible region.  

The Veteran's service treatment records indicate that the Veteran had loss of teeth during service.  However, there is no indication that the Veteran's claimed disorder involves anything like impairment to the mandible or bone loss in the maxilla or mandible region.  Specifically, in a January 2012 VA examination, the examiner found that while the Veteran had a diagnosis of TMJ, his missing teeth were secondary to his service-connected TBI.  Moreover, the Veteran has asserted that his missing teeth were caused by his frequent vomiting.  Indeed, he has never claimed that there was actual bone loss or other maxillary impairment, nor has any treatment record indicated such impairment.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth.  Accordingly, the Board finds that entitlement to VA compensation benefits for a dental disorder is not warranted.

Next, the Board also considers whether service connection may be established for the purpose of outpatient dental treatment, based on the criteria set forth in 38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992).

Service connection for purposes of outpatient dental treatment may be granted for a dental condition of any tooth and/or and periodontal tissue shown by the evidence to have been incurred in or aggravated by service, so long as the veteran falls under one of a number of specific classifications: 
* Class I: Those having a service-connected compensable dental disability or condition; 
* Class II: Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, with at least 90 days of service during the Persian Gulf War or 180 days of other active service, and who applied for treatment within 180 days after release from active duty, or prior to September 30, 1981 with at least 180 days of service and who applied for treatment within a year of release from active duty; 
* Class II(a): Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma; 
* Class II(b): Homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C. 2062; 
* Class II(c): Those who were prisoners of war, as determined by the concerned military service department; 
* Class III: Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability; 
* Class IV: Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability; and, 
* Class V: Those participating in a rehabilitation program under 38 U.S.C. chapter 31, and dental services as are professionally determined necessary for any of the reasons enumerated in § 17.47(g).
See 38 U.S.C.A. § 1712 ; 38 C.F.R. § 17.161  (2016).

Based on the evidence of record, service connection for purposes of outpatient dental treatment is warranted because the Veteran's condition is secondary to his service-connected TBI.  As discussed, the January 2012 VA examiner determined that the Veteran's missing teeth were secondary to his TBI as evidenced by his x-ray imaging and subjective factors.  Therefore, the Veteran is classified under Class II(a), and service connection is warranted for the limited purpose of outpatient treatment.


ORDER

Entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disorder, to include PTSD, as a residual of a TBI, is denied.  

Entitlement to a rating of 20 percent, but no more, prior to July 15, 2013 for irritable bowel syndrome is granted.

Entitlement to a rating in excess of 30 percent after July 15, 2013 for irritable bowel syndrome is denied.

Service connection for TMJ is granted.

Service connection for loss of teeth, for purposes of compensation, is denied.

Service connection for loss of teeth, for purposes of outpatient treatment, is granted.




REMAND

Back and Left Knee Disorders

The Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board has reviewed the January 2012, July 2013, and June 2015 VA examination reports; while there are findings regarding pain on weightbearing and motion, it does not appear that the examiner tested the Veteran for pain in active and passive motion, in weightbearing and non-weightbearing, and range of motion testing in the opposite undamaged joint (or a finding that testing in the opposite undamaged joint is not possible).  

Consequently, the Board finds the aforementioned VA examinations to be inadequate.  A remand is necessary in order to obtain a new VA medical examination to evaluate the Veteran's back and left knee disorders.  See 38 C.F.R. § 4.59 (2016); Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

TBI Residuals

The Veteran has asserted that he is entitled to a separate rating for his headaches, vertigo, nausea, and photophobia which he claims are caused by or related to his TBI residuals.

The Board notes that it must consider whether any other diagnostic codes would be appropriate to evaluate symptoms of the Veteran's TBI residuals that are not already evaluated by another diagnostic code.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In this case, along with his assertions, the Veteran's in-service and post-service treatment records indicate that the Veteran has symptoms of headaches, vertigo, nausea, and photophobia that may be residuals of his TBI.  As a result, a new VA examination is necessary to determine the etiology and severity of the aforementioned symptoms.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Salem, Virginia, since July 2015, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his back and left knee disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The back and left knee should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

3.  Schedule the Veteran for a VA examination to determine the nature, etiology, and current severity of his headaches, vertigo, nausea, photophobia, and any other residuals of his TBI.  The examiner must specifically identify all the symptoms and disorders that are caused by his TBI.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's increased evaluation of TBI residuals, back, and left knee disabilities.  Moreover, the AOJ should determine if there are any disorders related to his TBI, that are currently associated with other service-connected disabilities, which should be instead included in the TBI residuals evaluation.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


